WESTERFIELD, J.
Plaintiff sues on a written advertising contract, alleging, performance, and claiming the consideration mentioned or $182.00.
Defendant admits the contract, and, finds no fault With the execution of it by plaintiff, but says that by a subsequent verbal agreement certain “write ups” were to* be given defendant’s business' in- addition to the advertising'.
There was judgment for plaintiff as prayed for and defendant has appealed.
There is absolutely no- evidence of á subsequent oral agreement relative to “write ups”. The testimony on this' point- properly admitted over plaintiff’s- objection on the ground that a subsequent oral agreement changing or modifying a written agreement may be proven notwithstanding its effect upon the written contract, all tended to establish a previous or contemporaneous understanding, which, of course, under the parol evidence rule is inadmissible, if its effect be to vary or contradict the terms of a written instrument. The contract sued on, admittedly, contains no reference to “write ups”, whatever that may mean, and, moreover, contains the words “No condition not written in this contract will be recognized”. Under the circumstances, the judgment appealed from must be affirmed.